Case 5:20-cv-04084-EFM-TJJ Document11 Filed 01/27/21 Pagei1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:20-cv-04084-EFM-TJJ

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Tom Day, Director of Legislative Administrative Services

 

was received by me on (date) 12/19/2020

 

(1 I personally served the summons on the individual at (place)

 

on (date) ; Or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

 

of I served the summons on (name of individual) Tom Day , who is

 

designated by law to accept service of process on behalf of (name of organization) Tom Day

 

 

 

on (date) —_—_—- 12/19/2020 > Or
O I returned the summons unexecuted because 3; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 01/27/2021 Ch Hable

Server's signature

 

Chris Haulmark |
Printed name and title

600 S. Harrison St., Apt #114
Olathe, KS 66061

 

 

Server’s address |

Additional information regarding attempted service, ete:
